Exhibit 10.1
Execution Version
SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of July 9, 2020 and is entered into by and among, on the one hand, the
lenders identified on the signature pages hereof (the “Lenders”) which Lenders
constitutes the Required Lenders under the Credit Agreement, Cortland Capital
Market Services LLC, as the administrative agent for the Lenders (in such
capacity, together with its successors and permitted assigns in such capacity,
“Administrative Agent”) and as the collateral agent for the Secured Parties (in
such capacity, together with its successors and permitted assigns in such
capacity, “Collateral Agent” and, together with the Administrative Agent, the
“Agents”), and, on the other hand, Hunt Companies Finance Trust, Inc. a Maryland
corporation (“Borrower”), and is made with reference to that certain Credit and
Guaranty Agreement, dated January 15, 2019 (as amended by that certain First
Amendment to Credit and Guaranty Agreement, dated as of February 13, 2019, and
as further amended, restated, supplemented, waived or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”), by and among the
Borrower, the Guarantors, the lenders and the other persons party thereto.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement after giving effect to this
Amendment (the “Amended Agreement”).
RECITALS
WHEREAS, pursuant to Section 11.2 of the Credit Agreement, the Borrower, the
Administrative Agent and the Lenders party hereto, which constitute the Required
Lenders, wish to amend the Credit Agreement on the terms and subject to the
conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENTS TO CREDIT AGREEMENT
A.The following definitions are hereby added to Section 1.1 of the Credit
Agreement in their appropriate place in alphabetical order:
“COVID Change” has the meaning set forth in the definition of “Material
Modification.”
“COVID Relief” has the meaning set forth in the definition of “VAE.”
“COVID Valuation Period” has the meaning set forth in the definition of
“Assigned Value.”
“Second Amendment Effective Date” shall mean July 9, 2020.”
B.The definition of “Assigned Value” is hereby amended by adding the following
paragraph to the end of such definition:


“Anything to the contrary contained in this Agreement notwithstanding, if after
the occurrence of a VAE, the Borrower is unable to obtain a valuation for a
Borrowing Base Eligible Asset as a result of the COVID-19 pandemic, the Assigned
Value of such Borrowing Base Eligible Asset shall be the Assigned Value that is
applicable from and after the occurrence of the VAE until the date that is
thirty (30) days following the occurrence of such VAE pursuant to the terms
hereof (such period, the “COVID Valuation Period”) and such Assigned Value shall
apply until the earlier of (i) the earlier of (x) the receipt of a valuation or
(y) the resolution of the VAE or (ii) sixty (60) days following the VAE, unless
the Required Lenders consent to further extensions of the COVID Valuation
Period; provided that the Borrower shall use commercially reasonable efforts to
obtain a valuation as soon as practicable in light of the circumstances at such
time and will provide the Agent with such information as the Agent may
reasonably request from time to time in connection with verifying the same;
provided, further that the unpaid principal balance of Borrowing Base Eligible
Assets that the Borrower subjects to this paragraph and subjects to the proviso
at the end of the definition of “Borrowing Base Eligible Asset” at any time
shall not exceed 25% of the unpaid principal balance of all Borrowing Base
Eligible Assets at such time .”


C.The definition of “Borrowing Base Eligible Asset” is hereby amended by (i)
deleting the “.” at the end of such definition and (ii) adding the following
provision at the end thereof:


“; provided that any Borrowing Base Eligible Asset shall not cease to satisfy
the Borrowing Base Eligibility Criteria if the amended definitions of “Material
Modification” and “VAE” as of the Second Amendment Effective Date apply to such
Borrowing Base Eligible Asset; provided, further that the unpaid principal
balance of Borrowing Base Eligible Assets that the Borrower subjects to this
proviso and subjects to the paragraph at the end of the definition of “Assigned
Value” at any time shall not exceed 25% of the unpaid principal balance of all
Borrowing Base Assets at such time.”


D.The definition of “Change of Manager Event” is hereby amended and restated in
its entirety as follows:


““Change of Manager Event” means OREC Investment Management, LLC or any of its
Affiliates ceases to be the manager of the Borrower in accordance with the terms
of that certain Asset Management Agreement dated January 6, 2020 (as amended
from time to time, the “Asset Management Agreement”), and a replacement for such
manager, which replacement shall be approved by the Required Lenders, has not
occurred within ninety (90) days.”



--------------------------------------------------------------------------------



E.The definition of “Material Modification” is hereby amended by adding the
following paragraph to the end of such definition:


“; provided that any amendment, waiver, supplement, forbearance or other
modification with respect to any Borrowing Base Eligible Asset that directly or
indirectly arises out of or is attributable to the COVID-19 pandemic (any such
amendment, waiver, supplement, forbearance or other modification, a “COVID
Change”) shall notwithstanding anything to the contrary not be deemed to be a
“Material Modification” for ninety (90) days following the COVID Change, unless
the Required Lenders consent to further extensions, so long as the material
terms of the Borrowing Base Eligible Asset at the end of such ninety (90) day
period are not materially changed from the material terms applicable to the
Borrowing Base Eligible Asset prior to the COVID Change


F.The definition of “VAE” is hereby amended by adding the following paragraph to
the end of such definition:


“; provided that any default with respect to any Borrowing Base Eligible Asset
that directly or indirectly arises out of or is attributable to the COVID-19
pandemic and for which (i) a forbearance, waiver, amendment or any other
modification that results in either abating or postponing the exercise of
remedies or otherwise waiving or curing the underlying default has been provided
(any such postponement, waiver, forbearance, amendment or other modification,
“COVID Relief”) shall not result in a “VAE” for a period of ninety (90) days
following such default unless the Required Lenders consent to further extensions
or (ii) no COVID Relief has been provided shall not result in a “VAE” for a
period of sixty (60) days following such default unless the Required Lenders
consent to further extensions; provided that if any COVID Relief is provided,
then such Borrowing Base Eligible Asset shall be governed by clause (i) above.”


G.To the extent not already covered under this Section 1, all references to
“Hunt Investment Management, LLC” are hereby amended by changing such name to
“OREC Investment Management, LLC”.
SECTION II. CONDITIONS TO EFFECTIVENESS
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):


A.Executed Counterparts. The Agents shall have received this Amendment, duly
executed and delivered by each party thereto;


B.Fees and Expenses. The Borrower shall have paid all fees incurred in
connection with the transactions evidenced by this Amendment on the Second
Amendment Effective Date and all Lender Group Expenses incurred in connection
with the transactions evidenced by this Amendment for which the Borrower
received an invoice at least one (1) Business Day prior to the First Amendment
Effective Date;


C.Representations and Warranties. The representations and warranties of the
Borrower contained in this Amendment and the other Loan Documents shall be true
and correct on the Second Amendment Effective Date in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that such representation or warranty is
qualified or modified by materiality) on and as of the Second Amendment
Effective Date as though made on and as of such date (except to the extent that
such representations and warranties solely relate to an earlier date); and


D.No Event of Default or Default. No Event of Default or Default shall have
occurred and be continuing on the Second Amendment Effective Date, nor shall
either result from the effectiveness of this Amendment on the Second Amendment
Effective Date or the consummation of the other transactions contemplated by
this Amendment.


SECTION III. REPRESENTATIONS AND WARRANTIES
The Borrower hereby represents and warrants to the Administrative Agent, the
Collateral Agent and the Lenders that all of the representations and warranties
of the Borrowers set forth in each of the Amended Agreement and the other Loan
Documents are true and correct in all material respects (or in all respects to
the extent such representation or warranty is limited by materiality except that
such materiality qualifier shall not be applicable to any representation or
warranty to the extent that such representation or warranty is qualified or
modified by materiality) as of the Second Amendment Effective Date (except to
the extent that such representations and warranties solely relate to an earlier
date).
SECTION IV. MISCELLANEOUS
        A. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)This Amendment shall constitute a Loan Document for purposes of each of the
Credit Agreement, this Amendment and the other Loan Documents and on and after
the Second Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement.
2
110225891\V-2 





--------------------------------------------------------------------------------



(ii)Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
(iii)The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent, the Collateral Agent, the Lenders
or any other secured party under the Credit Agreement or any of the other Loan
Documents.
B. Reaffirmation.
(i)The Borrower hereby (a) agrees that, notwithstanding the occurrence of the
Second Amendment Effective Date, each of the guarantees, the Security Agreement
and each of the Negative Pledge Agreement, the Borrower DACA continue to be in
full force and effect and are not impaired or adversely affected in any manner
whatsoever, (b) confirms its guarantee of the Obligations and its grant of a
security interest in its assets as Collateral therefor, all as provided in the
Loan Documents as originally executed and (c) acknowledges that such guarantee
and grant continues in full force and effect in respect of, and to secure, the
Obligations under the Amended Agreement and the other Loan Documents.
(ii)The Guarantors hereby (a) agree that, notwithstanding the occurrence of the
Second Amendment Effective Date, each of the guarantees, the Security Agreement
and each of the Negative Pledge Agreement, the Mezz DACAs continue to be in full
force and effect and are not impaired or adversely affected in any manner
whatsoever, (b) confirms its guarantee of the Obligations and its grant of a
security interest in its assets as Collateral therefor, all as provided in the
Loan Documents as originally executed and (c) acknowledges that such guarantee
and grant continues in full force and effect in respect of, and to secure, the
Obligations under the Amended Agreement and the other Loan Documents.


C.Headings. Section headings used in this Amendment are for convenience of
reference only and are not to affect the construction hereof or to be taken in
consideration in the interpretation hereof.
D.GOVERNING LAW. EXCEPT AS SPECIFICALLY SET FORTH IN ANY OTHER LOAN DOCUMENT:
(A) THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW YORK;
AND (B) THE VALIDITY OF THIS AMENDMENT, AND THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK.
E.JURISDICTION AND VENUE. TO THE EXTENT THEY MAY LEGALLY DO SO, THE PARTIES
HERETO AGREE THAT ALL ACTIONS, SUITS, OR PROCEEDINGS ARISING BETWEEN ANY MEMBER
OF THE LENDER GROUP OR THE BORROWER AND ITS SUBSIDIARIES IN CONNECTION WITH THIS
AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED HOWEVER THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT
AT ANY AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE ANY AGENT ELECTS
TO BRING SUCH ACTION TO THE EXTENT SUCH COURTS HAVE IN PERSONAM JURISDICTION
OVER THE RELEVANT OBLIGOR OR IN REM JURISDICTION OVER SUCH COLLATERAL OR OTHER
PROPERTY. THE BORROWER AND ITS SUBSIDIARIES AND EACH MEMBER OF THE LENDER GROUP,
TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY WAIVE ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION AND STIPULATE THAT THE
STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK
SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER SUCH PERSON FOR THE PURPOSE
OF LITIGATING ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR
RELATED TO THIS AMENDMENT. TO THE EXTENT PERMITTED BY LAW, SERVICE OF PROCESS
SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST BORROWER OR ANY
MEMBER OF THE LENDER GROUP MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO ITS ADDRESS INDICATED ON EXHIBIT 11.3 OF THE INDENTURE.
F.WAIVER OF TRIAL BY JURY. THE BORROWER AND ITS SUBSIDIARIES AND EACH MEMBER OF
THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY WAIVE
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR
PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS AMENDMENT, OR IN ANY WAY
CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES
HERETO WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE EXTENT
THEY MAY LEGALLY DO SO, THE BORROWER AND ITS SUBSIDIARIES AND EACH MEMBER OF THE
LENDER GROUP HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION,
OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO
WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.
G.Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
3
110225891\V-2 





--------------------------------------------------------------------------------



H.Counterparts; Electronic Execution.
(i)This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment or any document or
instrument delivered in connection herewith by facsimile transmission or
electronic image scan transmission (e.g., PDF) shall be effective as delivery of
a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.
(ii)The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
[Remainder of Page Intentionally Blank; Signature Pages Follow]




4
110225891\V-2 






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


HUNT COMPANIES FINANCE TRUST, INC.,
a Maryland corporation, as Borrower

By: /s/ James A. Briggs

Title: Chief Financial Officer

FIVE OAKS ACQUISITION CORP.,
a Delaware corporation, as Guarantor

By: /s/ James A. Briggs

Title: Chief Financial Officer



HUNT CMT EQUITY, LLC,
a Delaware limited liability company, as Guarantor

By: /s/ James A. Briggs

Title: Chief Financial Officer

5
110225891\V-2 





--------------------------------------------------------------------------------



CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent and Collateral Agent,

By: /s/ Matthew Trybula

Title: Associate Counsel

6
110225891\V-2 





--------------------------------------------------------------------------------



LENDERS:
JPMORGAN GLOBAL BOND OPPORTUNITIES FUND
By: J.P. Morgan Investment Management Inc., its Investment Advisor

By: /s/ Kent R. Weber

Title: Managing Director

JPMORGAN INCOME FUND
By: J.P. Morgan Investment Management Inc., its Investment Advisor

By: /s/ Kent R. Weber

Title: Managing Director

JPMORGAN CORE PLUS BOND FUND
By: J.P. Morgan Investment Management Inc., its Investment Advisor


By: J.P. Morgan Investment Management Inc., its Investment Advisor

By: /s/ Kent R. Weber

Title: Managing Director

COMMINGLED PENSION TRUST FUND (CORE PLUS BOND) OF JPMORGAN CHASE BANK, N.A.
By: J.P. Morgan Investment Management Inc., its Investment Advisor

By: /s/ Kent R. Weber

Title: Managing Director

7
110225891\V-2 



